Citation Nr: 1310289	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1958 to January 1960 and from March 1961 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen a previously denied claim of service connection for a low back disability.

New and material evidence is required to reopen previously and finally denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  However, a claim based on a diagnosis not previously considered is generally a new claim.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (holding that a claim based on separately and distinctly diagnosed disability is a new claim even if the symptomatology is the same); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).

The previous claim of service connection, denied in May 1997, was for a "low back disability."  A review of the record shows that the evidence considered in rendering the May 1997 decision pertained to an injury to the thoracic spine, rather than to the lumbar spine.  Since the 1997 rating decision, the Veteran has been given a new diagnosis of spondylolisthesis at L4-5 and reactive facet disease.  Although this diagnosis also involves the Veteran's back or spine, the lumbar region of the spine is distinct from the thoracic region of the spine.  Notably, while the current rating scheme in 38 C.F.R. Part 4 contemplates the thoracolumbar spine as one region of the body, this particular rating scheme was not implemented until September 2003; prior to that date, the thoracic and lumbar regions of the spine were considered separately.  As such, the 1997 rating decision, while referring to the low back, would have resulted in a rating for the thoracic spine if service connection had been granted.  Hence, the Board will adjudicating the claim of service connection for a lumbar spine disability as a new diagnosis, without requiring that the Veteran submit new and material evidence to reopen the previous claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the present claim of service connection for a lumbar spine disability is based on a new and distinct diagnosis and cannot properly be considered an attempt to reopen the claim of service connection denied in May 1997.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  The Veteran asserts that his current lumbar spine disability was incurred in service as a result of a 1975 accident in service when an airplane tire burst and he was thrown across the room, landing on his back.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran's service treatment records show that he was injured in the 1975 accident, although they do not mention any trauma to his lumbar spine.  However, the Veteran's lay statements, coupled with the evidence from service and the current diagnosis of a lumbar spine disability are sufficient to meet the low threshold standard of McLendon.  A VA examination should be provided and any additional VA and private treatment records relevant to the claim should be sought and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his lumbar spine disability and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, to specifically include all VA treatment records.

2.  After the additional medical records have been added to the claims file, afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current lumbar spine disability is the result of a disease or injury during his military service, to include the 1975 accident in which he was thrown across the room by an exploding tire.  

The examiner should provide reasons for any opinions.  The reasons should include consideration of the Veteran's reports of his injuries, history of treatment and symptoms.  The absence of supporting treatment records is, by itself, an insufficient reason for rejecting the Veteran's reports.

The claims file should be provided to the examiner for review.

3.  If the decision remains adverse to the Veteran, then issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

